DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 23 March 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joel Skinner on 29 March 2021.

The application has been amended as follows: 

In Claim 1, in the 28th line, REPLACE: 
“wherein the ultrapure water stream is then then temporally varied to adjust a minimum detected” 
With: 
“wherein a temperature of the ultrapure water stream is then 


The apparatus of claim 1, wherein the temperature of the sheathed sample fluid is varied, by varying the temperature of the nucleation cell via the chiller, and measured throughout a transition period and [[a]]the minimum detected colloidal particle size is inferred from the measured temperatures.

In Claim 41, in the 26th and 27th lines, REPLACE
“stream, whereby it is supercooled, the ice crystals are formed, and wherein the ultrapure water stream is then then temporally varied to adjust a minimum detected colloidal”
With:
“stream, whereby it is supercooled, the ice crystals are formed, and wherein the temperature of the ultrapure water stream is then 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8, 9, 14, 28, 29, and 41 have been fully considered and are persuasive.  The 103 Rejection of Claims 1, 8, 9, 14, 28, 29, and 41 has been withdrawn. 

Allowable Subject Matter
Claims 1, 8, 9, 14, 28, 29, and 41 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 41, the prior art fails to anticipate or render obvious a the nucleation cell having a downstream second section, the detector being disposed at the second section of the nucleation cell downstream of the chiller, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for changing of the temperature of the sheathed stream so that the minimum detected colloidal particle size can be adjusted and calculated, as discussed in the filed specification on Page 10, lines 12 – 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856